DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2021 has been entered.
Consideration of Reference/Prior Art
For Applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims.  See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slobodin (U.S Pub: 20040264775) in view of Kasuya et al (U.S Pub: 20130063547).
As of Claim 1, Slobodin teaches (Figs. 1-3) an image display system (100) comprising:
a first image display device (fig. 1, one of 104 (see figure 1 below), the first projector, para. [0011]); and 
a second image display device (fig. 1, the second projector 104, para. [0011]), wherein 
the first image display device (fig. 1, the first projector 104, para. [0011]) includes
a first display section (e.g. one of 110 generates and display images, para. [0013]), configured to display a first image (e.g. display image of 118, para. [0013] [0011]),
a first communication section (fig. 1, one of 108, communication links, para. [0010]) configured to transmit first image information (i.e. sending image 118 through the 108 communication links, para. [0015]) corresponding to the first image (fig. 1, display image of palm tree 118, para. [0011]) to the second image display device (i.e. 104, the second projector, para. [0011] [0015]), and

the second image display device (fig. 1, the second projector 104, para. [0011]) includes
a second communication section (fig. 1, one of 108, communication links, para. [0010]) configured to receive the first image information (i.e. receive image from the first projector through the communication links 108, para. [0015]),
a second display section (fig. 1, one of 110 generates and display images, para. [0013]) configured to display the first image (e.g. display image of 118 from the first projector, para. [0013] [0011]) based on the first image information (i.e. display image of palm tree transmitted from the first projector, para. [0015]),
a second control section (fig. 1, one of 116/114, processing and transmit images, para. [0014]) configured to control an operation of the second display section (i.e. to generate and display images, para. [0013]) and an operation of the second communication section (i.e. communicate with network 102 and other projectors 104, para. [0010]), and
a reception section (fig. 1, receiving device 106, para. [0021]) configured to receive an instruction of switching an image source (i.e. the user receiving a request to control the projector image source 106/115, para. [0015] [0021] [0022] [0035]).

    PNG
    media_image1.png
    829
    929
    media_image1.png
    Greyscale

but Slobodin silent when the reception section receives the instruction while the second display section displays the first image, the second control section, upon receiving the instruction, changes the display at the second display section from the first image to a second image that is different from the first image, and makes the second communication section transmit second image information corresponding to the second image to the first image display device, the first communication section receives the second image information, and the first control section, upon receiving the second image information from the second communication section, changes the display at the first display section from the first image to the second image based on the second image information.

the second control section (fig. 1, PC 126, para. [0028]), upon receiving the instruction (i.e. following receiving the image), changes the display at the second display section (i.e. changing image display at the white board 120, para. [0027]) from the first image (e.g. display image A para. [0027]) to a second image (e.g. display image B, para. [0027]) that is different from the first image (i.e. first image A is not the same as image B, para. [0026] [0027]), and makes the second communication section (i.e. server/network 130, 128, [0024]) transmit second image information (e.g. image B) corresponding to the second image (e.g. image B) to the first image display device (i.e. projector 112, para. [0026]), 
the first communication section (e.g. server/network 130, 118, para. [0022] [0032]) receives the second image information (e.g. image B, para. [0024] [0032]), and 
the first control section (fig. 1, PC 116, para. [0020] [0024]), upon receiving (i.e. following receiving the image) the second image information (e.g. image B) from the second communication section (i.e. server/network 130, 128, [0026]), changes the display at the first display section (i.e. changing image display at the white board 110, para. [0026]) from the first image (e.g. display image A para. [0027]) to the second image (e.g. display image B, para. [0026]) based on the second image information (e.g. image B).

    PNG
    media_image2.png
    663
    762
    media_image2.png
    Greyscale

	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the multiple-site network projectors of Slobodin with Kasuya to provide a multiple-site drawn-image sharing system having a multiple-site drawn-image sharing apparatus that causes images drawn on drawing objects provided at multiple sites to be shared between the drawing objects and having clients that extract only information drawn at own sites from the images drawn on the drawing objects.
	As of Claims 2, 8, 13, Slobodin teaches the image display system according to Claim 1, the image display device according to Claim 7, the method of controlling an image display system according to Claim 12, but Slobodin silent wherein


	However, Kasuya teaches (Fig. 1) wherein when the reception section receives (fig. 1, PC 126, para. [0028]) the instruction while the second display section (fig. 1, the projector 122 projected image for example A, para. [0027]) displays the first image (i.e. image A, para. [0027]), the second control section (fig. 1, PC 126 transmit image B, para. [0024]) performs a request to change a transmission source of image information (i.e. transmit image B, para. [0026]) to the first image display device (fig. 1, projector 112, para. [0020] [0026]), and when the request is allowed (i.e. PC 116 receiving image B, para. [0022]) by the first image display device (fig. 1, projector 112, para. [0020] [0026]), the second control section (fig. 1, PC 126, para. [0028]) makes the second display section (i.e. projector 122, para. [0027]) display the second image (i.e. image A, para. [0027]), and makes the second transmission section (i.e. server/network 130, 128, para. [0024]) transmit the second image information (e.g. image B, para. [0026]) to the first image display device (i.e. projector 112, para. [0026]).


    PNG
    media_image2.png
    663
    762
    media_image2.png
    Greyscale

	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the multiple-site network projectors of Slobodin with Kasuya to provide a multiple-site drawn-image sharing system having a multiple-site drawn-image sharing apparatus that causes images drawn on drawing objects provided at multiple sites to be shared between the drawing objects and having clients that extract only information drawn at own sites from the images drawn on the drawing objects.
	As of Claims 3, 9, 14, Slobodin and Kasuya teach the image display system according to Claim 2, the image display device according to Claim 8, the method of controlling an image display system according to Claim 13, but Slobodin further teach (Figs. 1-3) wherein the second control section (fig. 1, one of 116/114, processing and transmit images, para. [0014]) makes the second display section (fig. 1, one of 110 
	As of Claims 4, 10, 15, Slobodin and Kasuya teach the image display system according to Claim 1, the image display device according to Claim 7, but Slobodin further teach (Figs. 1-3) the method of controlling an image display system according to Claim 12, wherein the reception section (fig. 1, receiving device 106, para. [0021]) receives an input operation by a user (fig. 1, second user requesting control of the second image source 106/115) and as the instruction of switching the image source (fig. 1, the user receiving a request to control the projector image source 106/115, para. [0015] [0021] [0022] [0035]).
As of Claims 5, 11, 16, Slobodin and Kasuya teach the image display system according to Claim 1, the image display device according to Claim 7, the method of controlling an image display system according to Claim 12, but Slobodin further teach (Figs. 1-3) wherein the reception section (fig. 1, receiving device 106, para. [0021]) is the second communication section (fig. 1, one of 108, communication links, para. [0010]), and receives the instruction of switching the image source with communication (fig. 1, the user receiving a request to control the projector image source 106/115 through the communication links 108, para. [0015] [0021] [0022] [0035]).
As of Claims 6, 17, Slobodin teaches the image display system according to Claim 1, the method of controlling an image display system according to Claim 12, but Slobodin silent further comprising:
a third image display device, wherein
the first image display device transmits the first image information from the first communication section to the second image display device and the third image display device,
the second image display device and the third image display device display the first image based on the first image information, and
when the reception section receives the instruction while the second image display device displays the first image,
the second control section makes the second display section display the second image, and makes the second communication section transmit the second image information to the first image display device and the third image display device, and
the first image display device and the third image display device display the second image based on the second image information.
However, Kasuya teaches (Fig. 1) a third image display device (fig. 1, projector 142, para. [0020] [0025]) wherein
the first image display device (fig. 1, projector 112, para. [0020]) transmits the first image information (e.g. images A, B, C, para. [0020]) from the first communication section (fig. 1, server/network 130, 118, para. [0022]) to the 
the second image display device (fig. 1, projector 122, para. [0020] [0024]) and the third image display device (fig. 1, projector 142, para. [0020] [0024]) display the first image (e.g. images A, B, C, para. [0020]) based on the first image information (fig. 1, projector 112, para. [0020]), and
when the reception section (fig. 1, PC 126, para. [0028]) receives the instruction (i.e. receiving images A, C, para. [0027]) while the second image display device (fig. 1, projector 122, para. [0020] [0024]) displays the first image (i.e. display images A, B, C, para. [0027]),
the second control section (fig. 1, PC 126, para. [0028]) makes the second display section (fig. 1, projector 122, para. [0020] [0024]) display the second image (fig. 1, display images A, B, C, para. [0027]), and makes the second communication section (fig. 1, server/network 130/128, para. [0024]) transmit the second image information (i.e. images A, B, C, para. [0026]) to the first image display device (fig. 1, projector 112, para. [0020] [0026]) and the third image display device (fig. 1, projector 142, para. [0020] [0025]), and
the first image display device (fig. 1, projector 112, para. [0020] [0026]) and the third image display device (fig. 1, projector 142, para. [0020] [0025]) display the second image (i.e. images A, B, C, para. [0024] [0025]) based on the second image information (i.e. images A, B, C from PC 126, para. [0024]).

    PNG
    media_image2.png
    663
    762
    media_image2.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the multiple-site network projectors of Slobodin with Kasuya to provide a multiple-site drawn-image sharing system having a multiple-site drawn-image sharing apparatus that causes images drawn on drawing objects provided at multiple sites to be shared between the drawing objects and having clients that extract only information drawn at own sites from the images drawn on the drawing objects.
As of Claim 7, Slobodin teaches (Figs. 1-3) an image display device comprising: a communication section (fig. 1, one of 108, communication links, para. [0010])
configured to receive first image information (fig. 1, receive image from the first projector such as palm tree through the communication links 108, para. [0015]) 
a display section (fig. 1, one of 110 generates and display images, para. [0013]) configured to display a first image (fig. 1, display image of first image 118, para. [0013] [0011]) based on the first image information (fig. 1, first palm tree image 118, para. [0011]);
a control section (fig. 1, one of 116/114, processing and transmit images, para. [0014]) configured to control an operation of the display section (fig. 1, to generate and display images, para. [0013]) and an operation of the communication section (fig. 1, communicate with network 102 and other projectors 104, para. [0010]); and
a reception section (fig. 1, receiving device 106, para. [0021]) configured to receive an instruction of switching an image source (i.e. the user receiving a request to control the projector image source 106/115, para. [0015] [0021] [0022] [0035]).

    PNG
    media_image1.png
    829
    929
    media_image1.png
    Greyscale


but Slobodin silent wherein when the reception section receives the instruction while the display section displays the first image, the control section makes the display section to change the display of the first image to displaying a second image and makes the communication section transmit second image information corresponding to the second image to the other image display device.
	However, Kasuya teaches (Fig. 1) wherein when the reception section (fig. 1, PC 126, para. [0028]) receives the instruction (i.e. receiving images A, C, para. [0027]) while the display section (i.e. white board 110, para. [0020]) displays the first image (i.e. display images A, B, C, para. [0027]), the control section (fig. 1, PC 126, para. [0028]) makes the display section (i.e. changing image display at the white board 120, para. 

    PNG
    media_image2.png
    663
    762
    media_image2.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the multiple-site network projectors of Slobodin with Kasuya to provide a multiple-site drawn-image sharing system having a multiple-site drawn-image sharing apparatus that causes images drawn on drawing objects provided at multiple sites to be shared between the drawing objects and having clients that extract only information drawn at own sites from the images drawn on the drawing objects.
As of Claim 12, Slobodin teaches (Figs. 1-3) a method of controlling an image display system (fig. 1, plurality of projectors 104) provided with a first image display device (fig. 1, the first projector 104, para. [0011]) and a second image display device (fig. 1, the second projector 104, para. [0011]), the method comprising:
displaying a first image (fig. 1, display image of palm tree 118, para. [0013] [0011]) and transmitting first image information (i.e. sending image 118 of the palm tree through the 108 communication links, para. [0015]) corresponding to the first image (i.e. display image of palm tree 118, para. [0011]) to the second image display device (i.e. 104, the second projector, para. [0011]) by the first image display device (i.e. 104, the first projector, para. [0011]);
displaying (fig. 1, display image of palm tree 118, para. [0013] [0011]), by the second image display device (i.e. 104, the second projector, para. [0011]), the first image (e.g. display image of palm tree 118, para. [0013] [0011]) based on the first image information (i.e. sending image 118 of the palm tree through the 108 communication links, para. [0015]); and
when the second image display device (i.e. 104, the second projector, para. [0011]) receives an instruction of switching an image source (i.e. the user receiving a request to control the projector image source 106/115, para. [0015] [0021] [0022] [0035]) while displaying the first image (e.g. still display image of palm tree 118 from the first projector, para. [0013] [0011]).

    PNG
    media_image1.png
    829
    929
    media_image1.png
    Greyscale

but Slobodin silent changing the display of the first image to displaying a second image and transmitting second image information corresponding to the second image to the first image display device, and changing, by the first image display device, the display of the first image to displaying the second image at the first image display device, based on the second image information.
	However, Kasuya teaches (Fig. 1) changing the display of the first image (e.g. display image A para. [0027]) to displaying a second image (e.g. display image B, para. [0027]) and transmitting second image information (i.e. server/network 130, 128, [0024]) corresponding to the second image (i.e. image B) to the first image display device (fig. 1, projector 112, para. [0020] [0026]) and 



    PNG
    media_image2.png
    663
    762
    media_image2.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the multiple-site network projectors of Slobodin with Kasuya to provide a multiple-site drawn-image sharing system having a multiple-site drawn-image sharing apparatus that causes images 
As of Claims 18, 20, Slobodin teaches the image display system according to Claim 1, the method of controlling an image display system according to Claim 12, but Slobodin silent wherein  
the first image display section displays images on a first screen and the second image display section displays images on a second screen;
the first image shown on the first screen is transmitted from the first image display device to the second image display device to display on the second screen; and
the second image shown on the second screen is transmitted from the second image display device to the first image display device to display on the first screen.
However, Kasuya teaches (Fig. 1) wherein
the first image display section (fig. 1, projector 112, para. [0020]) displays images (e.g. images A, B, C, para. [0020]) on a first screen (fig. 1, white board 110, para. [0020]) and the second image display section (fig. 1, projector 122, para. [0020] [0024]) displays images (e.g. images A, B, C, para. [0024]) on a second screen (fig. 1, white board 110, para. [0024]);
the first image (e.g. images A, B, C, para. [0020]) shown on the first screen (fig. 1, white board 110, para. [0020]) is transmitted from the first image display device (fig. 1, projector 112, para. [0020]) to the second image display device (fig. 1, 
the second image (e.g. images A, B, C, para. [0027]) shown on the second screen (fig. 1, white board 120, [0027]) is transmitted from the second image display device (fig. 1, projector 122, para. [0020] [0024]) to the first image display device (fig. 1, projector 112, para. [0020]) to display on the first screen (i.e. white board 110, para. [0026]).

    PNG
    media_image2.png
    663
    762
    media_image2.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the multiple-site network projectors of Slobodin with Kasuya to provide a multiple-site drawn-image sharing system having a multiple-site drawn-image sharing apparatus that causes images drawn on drawing objects provided at multiple sites to be shared between the drawing 
As of Claim 19, Slobodin teaches the image display device according to Claim 7, wherein 
the display section displays images on a first screen and the other image display device displays images on a second screen;
the first image shown on the first screen is transmitted from the image display device to the other image display device to display on the second screen; and
the second image shown on the second screen is transmitted from the other image display device to the image display device to display on the first screen.
However, Kasuya teaches (Fig. 1) wherein 
the display section (fig. 1, projector 112, para. [0020]) displays images (e.g. images A, B, C, para. [0020]) on a first screen (fig. 1, white board 110, para. [0020]) and the other image display device (fig. 1, projector 122, para. [0020] [0024]) displays images (e.g. images A, B, C, para. [0024]) on a second screen (fig. 1, white board 110, para. [0024]);
the first image (e.g. images A, B, C, para. [0020]) shown on the first screen (fig. 1, white board 110, para. [0020]) is transmitted from the image display device (fig. 1, projector 112, para. [0020]) to the other image display device (fig. 1, projector 122, para. [0020] [0024]) to display on the second screen (fig. 1, white board 110, para. [0024]); and
the second image (e.g. images A, B, C, para. [0027]) shown on the second screen (fig. 1, white board 120, [0027]) is transmitted from the other image display 

    PNG
    media_image2.png
    663
    762
    media_image2.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the multiple-site network projectors of Slobodin with Kasuya to provide a multiple-site drawn-image sharing system having a multiple-site drawn-image sharing apparatus that causes images drawn on drawing objects provided at multiple sites to be shared between the drawing objects and having clients that extract only information drawn at own sites from the images drawn on the drawing objects.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of reference(s) of Kasuya et al (U.S Pub: 20130063547) in the new ground of rejections.
The Applicant argued that Sloboding does not disclose the second control section receiving the instruction to changes the first image that displayed on the second display section to the second image from the second image display device to a different image from the first image display device, and makes the second communication section transmit a second image from the second image display device to the first image display device.  The first control section receiving the second image information from the second communication section and changes the first display section from the first image to display the second image on the first image display panel based on the second image information.
However, the Examiner respectfully disagrees with the Applicant assertions.  According to the newly amended independent claims language interpretations, Kasuya teaches the concept of sharing images between the pluralities of image display devices (projectors).  In paragraphs [0019]-[0028] of Kasuya discloses the concepts of sharing images between different sites with different images.  As discloses in Kasuya specifications, the site 1 projector projected images on to the white board 110 (display panel) of site 1 and at the same time, the site 1 transmitted the displayed images on the 
Therefore, according to the newly amended independent claims still read on the combination of Kasuya such that the multiple-sites of the image display devices (projectors) capable of sharing images between site-to-site locations as recited in the claims. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627